DETAILED ACTION
Notices to Applicant
This communication is a final rejection on the merits. Claims 3-5, 7-15, 17-18, and 20, as filed 12/22/2020, are currently pending and have been considered below.
Priority is generally acknowledged to 62/049,699 which was filed 09/12/2014.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3-5, 7-15, 17-18, and 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:
A method for determining a risk for multiple organ failure in an injured patient, the method comprising: obtaining a medical image of a plurality of tissue injuries, wherein the plurality of tissue injuries comprises an axial anatomy tissue injury; calculating a volume measurement for each of the plurality of tissue injuries; summing the volume measurement for each of the plurality of tissue injuries to determine a total volume of tissue injury; and determining a risk for multiple organ failure of the injured patient based on the total volume of tissue injury compared to a series of predetermined thresholds of total volume of tissue injury that correlate to different degrees of risk for multiple organ failure of the injured patients wherein determining the risk for multiple organ failure of the injured patient comprises determining the risk for multiple organ failure of the injured patient based on a total volume of the axial anatomy tissue injury compared to a series of predetermined thresholds of total volume of axial tissue injury that correlate to different degrees of risk for multiple organ failure of the injured patient.

(claim 12) A method for determining a risk for systemic inflammation in an injured patient, the method comprising: obtaining a medical image of a plurality of tissue injuries, wherein the plurality of tissue injuries comprises a chest tissue injury; calculating a volume measurement for each of the plurality of tissue injuries; summing the volume measurement for each of the plurality of tissue injuries to determine a total volume of tissue injury; and determining a risk for systemic inflammation of the injured patient based on the total volume of tissue injury compared to a series of predetermined thresholds of total volume of tissue injury that correlate to different degrees of risk for systemic inflammation of the injured patient, wherein determining the risk for multiple organ failure of the injured patient comprises determining the risk for multiple organ failure of the injured patient based on a total volume of the chest anatomy tissue injury compared to a series of predetermined thresholds of total volume of chest tissue injury that correlate to different degrees of risk for multiple organ failure of the injured patient.
Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, obtaining images, calculating volume measurements, summing volume measurements, and making determinations encompass a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4-5, 7-11, 13-15, 17-18, and 20 which recite more details about the calculations how the risk is determined in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, no additional elements are identified that integrate the abstract idea into a practical application. Instead, the claims merely recite the abstract idea per se because each step can be performed mentally or with pen and paper. 
Dependent claims recite additional subject matter which amount to limitations consistent with the independent claims (such as claims 4-5, 7-11, 13-15, 17-18, and 20 which amount to additional mental processes). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, no additional elements have been identified that amount to more than the mental process. 
Dependent claims recite subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, merely amount to a mental process. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Subject matter free from prior art
Claims 3-5, 7-15, 17-18, and 20 are not anticipated or rendered obvious by any art identified by the Examiner. The closest prior art is Albuoy (“Volume Estimation from Uncalibrated Views Applied to Wound Measurement,” ICIAP 2005, LNCS 3617, pp. 945 – 952, 2005), Alam (“Multiple Organ Dysfunction Syndrome in Major Burns Patients” Medicine Today 2010 Volume 22 Number 02), and Elgavish (USP App. Pub. No. 2008/0108894). Albuoy and Elgavish discloses various techniques for estimating the volume of a wound. Alam discloses using total body surface area and wound depth for determining burn severity and determining “incidence of multiple organ failure” on page 76. However none of these references alone or in combination teach, for example, wherein determining the risk for multiple organ failure of the injured patient comprises determining the risk for multiple organ failure of the injured patient based on a total volume of the axial anatomy tissue injury compared to a series of predetermined thresholds of total volume of axial tissue injury that correlate to different degrees of risk for multiple organ failure of the injured patient. While the available references in combination do teach calculating wound volume and using the volume to score a patient’s severity, the limitations of claim 3 go beyond these teachings to include specific distinctions such as “total volume of the axial anatomy tissue injury compared to a series of predetermined thresholds of total volume.”.

Response to arguments
Applicant's arguments filed 12/22/2020 have been fully considered and are discussed below. 
The 112(b) rejections of claims 1 and 21 are withdrawn because the claims are currently canceled.
The objection to the drawings noted in the previous action are withdrawn in view of the cancelation of claim 1.
The obviousness rejections have been withdrawn in view of claim amendments.
Regarding subject matter eligibility, Applicant argues “that the amended claimed concepts integrate into a practical application, i.e., identifying the risk of multiple organ failure in a patient having an injury in the axial anatomy tissue by performing a method of analysis on a medical image that can only be generated by a specific machine. See as-filed Specification at 11 [0016], [0036]-[0052].” Remarks page 8. MPEP 2106.04(d)(I) provides relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application. One of those factors is whether the additional element includes an improvement in the functioning of a computer, or an improvement to other technology or technical field. Applicant argues that the claimed invention “provide[s] an improvement in the technical field of analyzing medical images to determine risk of multiple organ failure in a patient suffering an injury in its axial anatomy tissue.” This alleged improvement is not sufficient to integrate the 
Applicant further argues “the Office Action provides no factual statements to support the assertion that the elements recited in the claims are conventional. Indeed, the Office Action states, on page 16, that the prior art fails to teach the subject matter claimed in pending claims 6-11, 16-17, and 20. As such, Applicant respectfully submits that the Examiner has not established that the specific features recited in the amended claims were generally known to the particular technological environment or the industry such that the specific features recited in the amended claims merely comprise conventional computer processes.” Remarks page 10. As the Supreme Court emphasizes: “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diehr, 450 U.S. at 188-89 (emphasis added). The Federal Circuit further guides that “[eligibility and novelty are separate inquiries.” Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017). Thus evidence of the type described in Berkheimer v. HP is not required to make the finding that the claim recites an abstract idea, even if the abstract idea is novel and nonobvious. Evidence of the type described in Berkheimer v. HP is required to support certain determinations about whether an additional element is well-understood, routine, and conventional. MPEP 2106.05(d)(I)(2). Applicant has not identified an additional element that goes beyond the 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626